EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 33-41735) pertaining to the Tax Savings Thrift Plan for Employees of CSX Corporation and Affiliated Companies of our report dated June 17, 2008, with respect to the financial statements and supplemental schedule of the Tax Savings Thrift Plan for Employees of CSX Corporation and Affiliated Companies included in this Annual Report (Form 11-K) for the year ended December 31, /s/ Ernst & Young LLP Independent Registered Public Accounting Firm Jacksonville, Florida June 17, I-1
